DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Healey et al. US 2010/0014854.
Regarding claim 1, Healey et al. discloses in Figs. 4-5, an optical testing device 60suitable for being plugged into a port at which optical signals can be received, the optical signals having a communications wavelength band and a testing wavelength band that is different from the communications wavelength band, the optical fiber testing device comprising:

a reflector component 74 carried with the optical connector, the reflector component being optically coupled to the rear of the optical fiber, the reflector component being reflective at the testing wavelength band (paragraphs 0035, 0037); and
a filtration film disposed at the front end of the ferrule, the filtration film coating the front end of the ferrule, the filtration film being transmissive at the testing wavelength band and being substantially less transmissive at the communications wavelength band than at the testing wavelength band (paragraphs 0034, 0067).
Regarding claim 2, Healey discloses wherein the reflector component is transmissive at the communications wavelength band (paragraphs 0035, 0037-0038).
	Regarding claim 3, Healey discloses wherein the reflector component is also reflective at the communications wavelength band (paragraphs 0035, 0037-0038).
	Regarding claim 4, Healey discloses wherein the reflector component includes a reflective film disposed at the rear end of the ferrule (paragraphs 0034-0035, 0037-0038).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


3.	Claims 5-7, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Healey et al. US 2010/0014854 in view of Kim et al. US 2013/0044984.
Regarding claims 5, 7 and 18-19, Healey does not specifically disclose wherein the reflector component includes a Bragg grating reflector disposed on the optical fiber within the ferrule.
However, Bragg grating reflector is well-known in the art as disclosed in paragraphs 0001, 0017 of Kim et al. for reflecting the selective wavelengths.
Before the effective filling date of the claimed invention, it would have been obvious to an artisan to include the Bragg grating in the reflector of Healey.
One of ordinary skill in the art would have been motivated to do that in order to receive the selective wavelength signal.
	Regarding claim 6, Healey discloses the reflector component is also reflective at the communications wavelength band (paragraphs 0035, 0037-0038) and Kim discloses Bragg grating reflector for reflecting the selective wavelengths (paragraphs 0001, 0017).
Thus, whether or not the reflector component includes a separate reflective component that is spliced to the rear of the optical fiber is merely an engineering design choices.

4.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Healey et al. US 2010/0014854 in view of Livingston US 2005/0271338.

However, wherein the front end of the ferrule is angled is well-known in the art as disclosed in paragraphs 0008, 0033 of Livingston.
One of ordinary skill in the art would have been motivated to include the teaching of Livingston in the apparatus of Healey in order to enhance the transmission of the optical signal over the optical connector.

5.	Claims 9-10, 12, 14-17, 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Healey et al. US 2010/0014854 in view of Anderson et al. US 2019/0258010.
	Regarding claim 12, Healey et al. discloses in Figs. 4-5, an optical fiber testing device, comprising:
an optical fiber supported by a ferrule 82;
a reflector 74 component that returns, through the optical fiber, an optical signal delivered through the optical fiber.
Anderson et al. discloses the well-known ruggedized plug body that is removably, securable to a ruggedized port of an optical fiber terminal, the ruggedized optical fiber connector enabling optical coupling with an optical adapter within the ruggedized port when the ruggedized optical fiber connector is secured to the ruggedized port (paragraphs 0049, 0061).

One of ordinary skill in the art would have been motivated to do that in order to protect the optical connector.
Regarding claim 9, Healey does not specifically disclose wherein the plug body is ruggedized.
	Anderson et al. discloses the well-known ruggedized plug body (paragraphs 0049, 0061).
Regarding claim 10, Anderson discloses wherein the plug body includes a twist-to-lock fastener (paragraphs 0024, 0035).
	Regarding claim 14, Healey and Anderson discloses wherein the ruggedized optical fiber connected is connected at a first end of the optical fiber and wherein the reflector component is housed in a reflector housing at a second end of the optical fiber (paragraphs 0034, 0037).
	Regarding claim 15, Anderson discloses wherein the optical fiber testing device comprises a ruggedized connector assembly (paragraphs 0049, 0061).
	Regarding claim 16, Healey discloses wherein both the optical fiber and the reflector component 74 are housed within the ruggedized connector assembly (Figs. 4-5).
	Regarding claim 17, Healey discloses wherein the reflector component comprises a commercially available reflector that is optically coupled to the optical fiber (paragraphs 0035, 0037-0038).

Regarding claim 26, Anderson discloses wherein the ruggedized optical fiber connector is secured and sealed to the ruggedized port through a twist-to-lock fastener (paragraphs 0024, 0035).
Regarding claim 27, Anderson discloses wherein the twist-to-lock fastener comprises a threaded fastener (paragraphs 0024, 0035).
Regarding claim 28, Anderson discloses wherein the twist-to-lock fastener comprises a bayonet fastener (paragraphs 0024, 0035).

6.	Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Healey et al. US 2010/0014854 in view of Wang et al. US 2018/0196191.
	Regarding claim 20, Healey does not specifically disclose wherein the optical fiber has a front end disposed at a front of the ferrule and a rear end that does not extend beyond a rear of the ferrule, reflector component including a coating applied to the rear end of the optical fiber.
	Wang et al. discloses the optical fiber has a front end disposed at a front of the ferrule and a rear end that does not extend beyond a rear of the ferrule, reflector component including a coating applied to the rear end of the optical fiber (paragraphs 0037, 0041). 

One of ordinary skill in the art would have been motivated to do that in order to reflect the selective wavelength back to the testing device.
	Regarding claim 21, Wang discloses wherein the coating includes a plurality of layers of the coating (paragraphs 0037, 0041).
	Regarding claim 22, Wang discloses wherein at least one of the layers has a different index of reflection than another one of the layers (paragraphs 0037, 0041).
	Regarding claim 23, Wang discloses wherein at least one of the layers has a different thickness than another one of the layers (paragraphs 0037, 0041).
	Regarding claim 24, Wang discloses wherein at least one of the layers has a different material composition than another one of the layers (paragraphs 0037, 0041).
	
7.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Healey et al. US 2010/0014854 in view of Pitwon et al. US 2017/0010421.
	Regarding claim 13, Healey does not specifically disclose wherein the optical fiber testing device is in the form of a dongle.
	Pitwon et al. discloses the optical fiber has a front end disposed at a front of the ferrule and a rear end that does not extend beyond a rear of the ferrule, reflector component including a coating applied to the rear end of the optical fiber (paragraphs 0037, 0041). 
	Before the effective filling date of the claimed invention, it would have been obvious to an artisan to include the teaching of Wang in the apparatus of Healey.

	Regarding claim 14, whether or not the optical testing device creates a return loss at the communications band of at least about 50 dB is merely an engineering design choices.

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
a.	Bar-Hai eta. U.S. Publication no. 2018/0372963.   Fiber optic cable connector for a rugged enviroment
b.	Cao et al. U.S. Publication no. 2019/0011640.   Fiber connecting device with mechanical element and integrated fiber sensor
c.	Vastmans et al. U.S. Publication no. 2016/0098913.   Optical sensor, optical sensor assembly and monitoring device

9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dzung D Tran whose telephone number is (571) 272-
3025. The examiner can normally be reached on 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Payne, can be reached on (571) 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Information regarding the status of an application may be obtained from the Patent Center (EBC) at 866-217-9197 (toll-free).

DT
11/04/2021

/Dzung D Tran/
Primary Examiner, Art Unit 2637